Citation Nr: 0018178	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1955.  He claimed service connection for ulcer 
disease in November 1960.  The Department of Veterans Affairs 
(VA) Regional Office (RO) denied service connection for ulcer 
disease in February 1961 and advised the veteran of its 
decision and of his right to appeal within one year thereof.  
No timely appeal was received.  The veteran applied to reopen 
the claim in October 1997.  In March 1998, the RO held that 
new and material evidence had not been received to reopen a 
claim, and it denied the claim.  The veteran appealed its 
decision, and the case is now before the Board of Veterans' 
Appeals (Board).  


FINDINGS OF FACT

1.  The RO denied service connection for ulcer disease in 
February 1961.  It notified the veteran of its decision and 
of his right to appeal it within one year thereof at that 
time, but no timely appeal was filed.  

2.  Since the February 1961 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received.


CONCLUSION OF LAW

As new and material evidence has not been received, the 
February 1961 RO rating decision denying service connection 
for ulcer disease remains final, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will set forth 
pertinent law and regulations, the factual background of this 
case, and then the analysis of the claim.

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

The service incurrence of ulcer disease may be presumed if it 
is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1132, 
1137 (West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Finality/new and material evidence

Prior RO decisions which are unappealed become final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Notwithstanding the finality of a prior unappealed RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" is defined as "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis, 
as the Court stated in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999).  First, 
the Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well-grounded, the case will be decided on the merits, but 
only after the Board has determined that VA's duty to assist 
under 38 U.S.C.A. § 5107 has been fulfilled.  Elkins; 
Winters.

The Court noted in Elkins and Winters that in the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  Thus, if 
the Board determines that additionally submitted evidence is 
"new and material", it must reopen the claim and perform the 
second and third steps in the three-step analysis, evaluating 
the claim for well-groundedness in view of all the evidence, 
both new and old, and, if appropriate, evaluating the claim 
on the merits.  See Elkins and Winters.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Duty to assist under 38 C.F.R. § 3.159

Sec. 3.159  Department of Veterans Affairs assistance in 
developing claims.

(a) Although it is the responsibility of any person filing a 
claim for a benefit administered by the Department of 
Veterans Affairs to submit evidence sufficient to justify a 
belief in a fair and impartial mind that the claim is well 
grounded, the Department of Veterans Affairs shall assist a 
claimant in developing the facts pertinent to his or her 
claim.  This requirement to provide assistance shall not be 
construed as shifting from the claimant to the Department of 
Veterans Affairs the responsibility to produce necessary 
evidence.

    (b) When information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency.  At the claimant's request, and provided that he or 
she has authorized the release of such evidence in a form 
acceptable to the custodian thereof, the Department of 
Veterans Affairs shall assist a claimant by attempting to 
obtain records maintained by State or local governmental 
authorities and medical, employment, or other non-government 
records which are pertinent and specific to the claim.  The 
Department of Veterans Affairs shall not pay any fees charged 
by the custodian for providing such evidence. 

(c) Should its efforts to obtain evidence prove unsuccessful 
for any reason which the claimant could rectify, the 
Department of Veterans Affairs shall so notify the claimant 
and advise him or her that the ultimate responsibility for 
furnishing evidence rests with the claimant.

Factual background

As noted in the Introduction, the RO denied service 
connection for ulcer disease in an unappealed February 1961 
decision.

The "old" evidence

At the time of the February 1961 RO decision, the veteran 
claimed in his November 1960 VA Form 21-526, Veterans 
Application for Compensation or Pension, that he had received 
treatment for a stomach ulcer at a service naval hospital in 
1954.  The RO then requested the veteran's medical records 
from service.  Service medical records which were provided as 
a result of that request contained no reference to ulcer 
disease.  Specifically, at the time of an August 1954 service 
examination, the veteran denied any significant or interval 
medical history, and his abdomen was normal.  The report of 
his service discharge examination in September 1955 was 
similarly negative.  

During a VA physical examination in October 1960, the veteran 
reported that he had had a gastrointestinal series in 1954 
showing scarring of the duodenum, and that in the previous 
two years, he had had recurrent epigastric pain, fullness, 
and gas, with no vomiting or melena.  An upper 
gastrointestinal series revealed that the veteran's duodenal 
cap was deformed by a penetrating ulcer.

A December 1960 letter from the veteran's brother stated that 
the veteran developed serious stomach trouble somewhere 
between July 1954 and June 1955.  According to the veteran's 
brother, the doctors suspected but could not find specific 
proof of an ulcer, and so they called what he had "a nervous 
stomach".  

A December 1960 letter from another brother of the veteran 
stated that between late 1954 and early 1955, the veteran 
became nervous and complained of stomach pain.  

A December 1960 letter from the veteran's father stated that 
during service, the veteran had written him and stated that 
X-rays during service revealed ulcer scars.  The veteran had 
had recurring stomach trouble since service.  

A statement from a private physician was received in December 
1960.  The physician stated that the veteran had had 
epigastric discomfort in November 1957, when clinical 
examination revealed no melena and a negative abdomen, and 
the impression was flu with superimposed spasm.  It also 
indicates that the veteran had reported having an ulcer 
before getting out of the service in 1954.  

The February 1961 rating decision

In the RO's February 1961 rating decision, it was noted that 
there was no medical evidence of an ulcer in service or 
within a year after service discharge.  It was also noted 
that the first evidence of stomach trouble after service had 
been in November 1957.  Service connection for ulcer disease 
was denied.

The additional evidence

In October 1997, the veteran submitted an October 1961 letter 
from a private physician who indicated that the veteran had 
been under his care for three months for a chronic duodenal 
ulcer of "long standing".  The veteran had had a gastric 
resection in July 1961.  

In October 1997, the veteran stated that he was initially 
treated in service in about 1952 or 1953 and that from that 
time up until 1960 or 1961, his ulcers were flaring up and 
then healing until his condition was so bad that he had to 
have surgery.  

In May 1998, the RO requested any and all records of the 
Surgeon general's Office and any and all service medical 
records not previously sent, as well as all clinical records 
from the naval hospital where the veteran reported being 
treated in service.  In July 1998, the National Personnel 
Records Center (NPRC) indicated that there were no additional 
service medical records other than those which had been sent 
previously.

In October 1998, the veteran indicated that he was initially 
treated in service at the naval hospital in question in 
1952/53 and that to the best of his recollection, he had been 
discharged with a diagnosis of ulcers.  He opined that the 
ulcer disease again diagnosed in 1960 was what precipitated 
his in-service hospitalization.  He felt that VA was in a 
better position than he to obtain those records, and that it 
should perform an exhaustive search for the records and then 
again consider his claim.

In May 1999, the NPRC indicated that there were no available 
SGO records, and that a search for clinical records from the 
naval hospital the veteran identified had been negative.

In January 2000, the RO advised the veteran that attempts to 
obtain additional service medical records had been fruitless, 
and that another attempt would be made if he would provide 
specific dates of treatment in service.  He did not reply.

Analysis

In essence, the February 1961 decision denied the veteran's 
claim because there was no evidence of ulcers during service 
or within the one year presumptive period thereafter.  There 
must be new and material evidence as to each and every aspect 
of the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Prior to the RO's February 1961 decision, evidence of record 
reflected that the veteran had ulcer disease.  To the extent 
that additional evidence has been present which documents 
current ulcer disease, it is cumulative of evidence 
previously considered and does not address the element of the 
claim which was lacking in 1961, evidence of ulcers in 
service or within one year thereafter.  

There had also been of record previously a reported history 
of stomach symptoms in service and a lay history of an ulcer 
disease diagnosis in service, as well as lay opinions of 
nexus to service, through the veteran and his brother and 
father.  Therefore, additional lay history from the veteran 
indicating that he had been diagnosed with ulcer disease in 
service is cumulative of previously proffered contentions.  
The Board notes, moreover, that laypersons such as the 
veteran and his relatives are not competent to opine as to 
the etiology or date of onset of a medical disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically stated: "[l]ay assertions of medical causation . 
. . cannot suffice to reopen a claim under 38 U.S.C. 5108."

At the time of the RO's February 1961 decision, there was no 
competent medical evidence of service incurrence or 
aggravation of ulcer disease, or of a nexus between service 
and the ulcer disease which was first diagnosed in October 
1960.  Thus, per Evans, the veteran would need to submit 
competent evidence of service incurrence or aggravation, and 
competent medical evidence of a nexus between the ulcer 
disease diagnosed in October 1960 and service.  No such 
additional evidence has been received.  Instead, the veteran 
has merely provided essentially the same evidence as had been 
previously considered.  Thus, the evidence submitted is 
cumulative.  In short, the repeated contentions, in whatever 
form, do not constitute new and material evidence.

Since new and material evidence has not been received, the 
claim may not be reopened, 38 U.S.C.A. § 5108, and the 
February 1961 RO decision remains final.  
38 U.S.C.A. §  7105; 38 C.F.R. § 20.1103.

Additional matters

Consideration of the benefit of the doubt doctrine has been 
requested.  However, the doctrine is not employable in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

It has also been asserted that the RO accorded the veteran's 
claim de novo review in January 2000.  However, the January 
2000 Supplemental Statement of the Case recognized the 
finality of the February 1961 rating decision and noted that 
evidence which was previously lacking had not been submitted 
with the application to reopen.  That is the analysis called 
for by the Court in Evans.  There is no indication that the 
RO in fact conducted a de novo review of the evidence in 
January 2000.  In any event, the Board is under the statutory 
obligation to conduct a de novo review of the new and 
material evidence issue which has been presented on appeal, 
see Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The Board has 
done so.

The representative next asserts that in denying the veteran's 
ulcer disease claim as lacking new and material evidence, the 
RO applied the Colvin materiality test which has since been 
invalidated by Hodge.  In light of this, the Board must 
determine whether, in doing so, there was prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  Moreover, the veteran was 
given the provisions of 38 C.F.R. § 3.156, which Hodge says 
must be applied, in the RO's June 1998 Statement of the Case.  
The Board concludes that the veteran has been adequately 
informed of the basis for the RO's decision, and that he was 
accorded ample opportunity to present his claim fully, and 
that any error by the RO in adjudicating the claim under the 
invalidated Colvin standard could not have been prejudicial.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that VA has complied with 38 C.F.R. § 3.159 
and that the veteran has not supplied information sufficient 
to identify and locate necessary evidence so as to require VA 
to make another attempt to secure service records per 
38 C.F.R. § 3.159.  Furthermore, the veteran has not 
identified any other evidence which has not already been 
obtained that would constitute new and material evidence for 
the above claim.  Therefore, no additional VA action is 
necessary.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1997).  

The Board notes that the NPRC appears to have forwarded all 
the records it had which were requested before the 1961 
adjudication.  Based on statements made by the evert that 
additional service medical records existed, the RO made 
another request in 1999 and was told that all such records 
had been sent to VA in 1961.  No additional records have been 
found despite a clinical record search based upon broad and 
varying information the veteran provided, there are no 
Surgeon General's Office records for the veteran, and there 
is nothing in the service medical records contained in the 
claims folder which is sufficient to identify and locate any 
additional necessary service records.  Moreover, in January 
2000, the RO advised the veteran that if he provided more 
specific dates of treatment than he had previously, an 
additional attempt to obtain clinical records from the naval 
medical facility in question would be made.  However, the 
veteran provided no more information.

The Board stresses that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a "one-way street", meaning that he cannot sit 
passively by when requested to submit evidence or 
information.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In Hayre v. West, 188 F.3d 1327, (Fed. Cir. 1999), the Court 
held that VA must in certain cases make multiple attempts to 
obtain service medical records and notify the veteran of its 
failure to obtain them.  See 38 C.F.R. § 3.159(b).  The RO 
has complied with Hayre, as at least two efforts have been 
made to obtain service medical records.  The Board notes that 
there is not of record any "information sufficient to 
identify and locate" (see 38 C.F.R. § 3.159) any additional 
evidence.  


ORDER

As new and material evidence has not been received, the claim 
for service connection for ulcer disease is not reopened and 
remains denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

